Filed 12/2/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 225







Janis Lee Schmidt, 		Plaintiff and Appellant



v.



Warwick Public School District #29, 

Charles Guthrie, Gene Riedinger, Steve

Jacobson, Ms. Shirley Tiokiason, Larry

Thiele, Bernadette Brown, Kay Gravdahl,

Donna Christofferson, Johnnie McKelvey,

and Steven Michels,		Defendants and Appellees







No. 20100129







Appeal from the District Court of Benson County, Northeast Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Janis L. Schmidt, 418 Griffin Street, Warwick, N.D. 58381, self-represented.



Tiffany Lynn Johnson, P.O. Box 400, Bismarck, N.D. 58502-0400, for defendants and appellees.

Schmidt v. Warwick Public School District #29

No. 20100129



Per Curiam.

[¶1]	Janis Schmidt appeals from a judgment dismissing Schmidt’s complaint against Warwick Public School District #29 (“School District”).

[¶2]	On appeal, Schmidt argues the district court improperly granted summary judgment and dismissed her claims against the School District for wrongful termination, breach of contract, retaliation, and intentional infliction of emotional distress because there were disputed material facts and the court misapplied the law.  Schmidt also argues the court improperly dismissed her action against the individual defendants and her claims for defamation, conspiracy, oppression of civil rights, and constitutional violations; the court erred in admitting tampered evidence; the court erred in allowing the School District to rely on facts found during an unemployment benefits proceeding to support its motion for summary judgment; the court abused its discretion by issuing protective orders and denying Schmidt’s discovery requests; and the School District’s attorney illegally interfered with depositions and testified for witnesses.

[¶3]	We conclude the record supports the court’s decision to grant summary judgment and dismiss Schmidt’s claims, the court did not abuse its discretion by issuing protective orders, and Schmidt’s other arguments are without merit.  We summarily affirm under N.D.R.App.P. 35.1(a) (1), (4), and (6).

[¶4]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner